DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significantly different” in claims 6 and 17 s a relative term which renders the claim indefinite. The term “significantly different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-20 recite a series of three dimensional image data gathering steps that include viewing a three dimensional image, analyzing different regions such as the different foreground regions corresponding to persons and objects, and background regions, to determine whether a person dropped or placed down the object. The recited steps are mental processes that are merely performed in the human mind by observing the image regions.   
For example, the claims state “detecting, in the plurality of video frames and by the computing device, a foreground blob in the scene based on the foreground blob having a 3D depth that is different from the background; detecting, by the computing device, that the foreground blob has separated into at least two blobs, a first blob of the at least two blobs corresponding to a person and a second blob of the at least two blobs corresponding to an object, based on the person having a 3D depth that is different from the object; determining, by the computing device, whether the object has been dropped versus being placed down; determining, by the computing device, that the person has been separated from the object for a predetermined threshold; and in response to determining that the person has been separated from the object for the predetermined threshold and determining whether the object has been dropped versus being placed down, generating an alert indicating that the object has been left behind.”

	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect in the three dimensional images, based on location and pixel values, person and object foreground regions, and other background regions to determine whether a person has dropped or placed down the object.  The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when locating the persons, objects, and background regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing a three dimensional image and determining the activity of image regions.  
The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “detecting, in the plurality of video frames and by the computing device, a foreground blob in the scene based on the foreground blob having a 3D depth that is different from the background; detecting, by the computing device, that the foreground blob has separated into at least two blobs, a first blob of the at least two blobs corresponding to a person and a second blob of the at least two blobs corresponding to an object, based on the person having a 3D depth that is different from the object; determining, by the computing device, whether the object has been dropped versus being placed down; determining, by the computing device, that the person has been separated from the object for a predetermined threshold; and in response to determining that the person has been separated from the object for the predetermined threshold and determining whether the object has been dropped versus being placed down, generating an alert indicating that the object has been left behind.”
The image region detecting steps are routine image data gathering steps that determine features and location of regions in three dimensional images, and can be routinely performed by a generic computer.  The claims merely recite abstract ideas of viewing persons and objects in three dimensional images, and determining whether a person has dropped or placed down an object.  In claims 1-20, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the behavior of people captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-20 are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0182114) in view of Togashi et al. (US 2020/0043174) (WO2018198373 publication date November 1 2018) in view of Krahnstoever et al. (US 2009/0304230).

Regarding claim 1, Zhang teaches a computer implemented method for automated detection of objects that have been left behind, the method comprising: receiving, at a computing device, a plurality of video frames of a scene from a three-dimensional (3D) camera (see para. 0047, 0056, where Zhang discusses an RGB-D sensor capturing video frames in a three-dimensional space);
establishing, based on 3D depths associated with the plurality of video frames, a background of the scene (see para. 0048, where Zhang discusses determining the background of a scene);
detecting, in the plurality of video frames and by the computing device, a foreground blob in the scene based on the foreground blob having a 3D depth that is different from the background (see para. 0054-0055, 0067-0068, where Zhang discusses distinguishing the foreground blob as a target person using a depth value);
detecting, by the computing device, that the foreground blob has separated into at least two blobs, a first blob of the at least two blobs corresponding to a person and a second blob of the at least two blobs corresponding to an object, based on the person having a 3D depth that is different from the object (see figure 11, figure 13, para. 0023, 0055-0056, 0070, 0072-0073, where Zhang discusses obtaining a foreground blob, performing a blob split using depth information, and distinguishing the foreground blob as a target person and other person or object such as a shopping cart).
Zhang does not expressly teach determining, by the computing device, whether the object has been dropped versus being placed down; determining, by the computing device, that the person has been separated from the object for a predetermined threshold; and in response to determining that the person has been separated from the object for the predetermined threshold and determining whether the object has been dropped versus being placed down, generating an alert indicating that the object has been left behind.
However, Togashi teaches determining, by the computing device, whether the object has been dropped versus being placed down (see para. 0065, where Togashi discusses determining whether a target person has intentionally abandoned an item or the person unintentionally left or lost the item).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang with Togashi to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform person and object detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Zhang in this manner in order to improve person and related object detection by focusing on the distance separation between the person and object to determine whether the object was dropped.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhang, while the teaching of Togashi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting whether a person has dropped an object by taking into account the time and distance separation of the person and the object.  The Zhang and Togashi systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Zhang and Togashi do not expressly teach determining, by the computing device, that the person has been separated from the object for a predetermined threshold; and in response to determining that the person has been separated from the object for the predetermined threshold and determining whether the object has been dropped versus being placed down, generating an alert indicating that the object has been left behind.
However, Krahnstoever teaches determining, by the computing device, that the person has been separated from the object for a predetermined threshold (see para. 0051-0052, where Krahnstoever discusses a threshold distance has been surpassed by a person and the luggage);  and
in response to determining that the person has been separated from the object for the predetermined threshold and determining whether the object has been dropped versus being placed down, generating an alert indicating that the object has been left behind (see para. 0009, 0051-0052, where Krahnstoever discusses determining whether a person has dropped object and issuing a warning if the person has a distance of more than threshold distance from the person’s luggage).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform person and object detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Zhang and Togashi in this manner in order to improve person and related object detection by focusing on the distance separation between the person and object to determine whether the object was dropped.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhang and Togashi, while the teaching of Krahnstoever continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting whether a person has dropped an object by taking into account the time and distance separation of the person and the object.  The Zhang, Togashi, and Krahnstoever systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Krahnstoever teaches wherein determining that the person has been separated from the object for the predetermined threshold includes: incrementing a timer; determining that the timer has reached a threshold time value; and in response to determining that the timer has reached the threshold, generating the alert indicating that the object has been left behind (see para. 0051-0052, 0057, where Krahnstoever discusses calculating a luggage object is within or away from a distance of a person and detecting if the luggage is unattended beyond a predetermined time threshold).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 4, Krahnstoever teaches wherein the threshold time value is a tunable numeric value representing a duration in seconds with a default value of 10 (see para. 0051-0052, 0057, where Krahnstoever discusses detecting if the luggage is unattended beyond a predetermined time threshold).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 5, Zhang and Krahnstoever teach wherein establishing the background of the scene includes recording respective 3D depths of a floor present in the scene and at least one persistent, stationary object present in the scene (see para. 0078, where Zhang discusses using the detected height to determine the object in the image; see para. 0043, where Krahnstoever discusses a detector that classifies persons and luggage based on height).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 6, Zhang and Krahnstoever teach wherein the foreground blob is a person plus object blob that has one or more 3D depths that are significantly different than the 3D depth of the floor and the 3D depth of the at least one persistent, stationary object present in the scene (see para. 0078, where Zhang discusses using the detected height to determine the object in the image; see para. 0043, where Krahnstoever discusses a detector that classifies persons and luggage based on height).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 7, Krahnstoever teaches wherein determining that the person has been separated from the object for the predetermined threshold comprises: determining, by the computing device, that the object is present in the scene for a certain duration; defining an exclusion zone around the object and within the scene; and determining, based at least in part on person tracking, that the person has left the exclusion zone (see para. 0051-0053, 0057, where Krahnstoever discusses calculating the time an object is a first distance of a person and second distance of the person, and determining whether the luggage is unattended beyond a predetermined time threshold).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 8, Krahnstoever teaches wherein the certain duration is a tunable numeric value representing a duration in seconds with a default value of 5 (see para. 0051-0053, 0057, where Krahnstoever discusses calculating the time an object is a first distance of a person and second distance of the person, and determining whether the luggage is unattended for a predetermined time).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 9, Krahnstoever teaches wherein the exclusion zone is a dynamically re-sizable area defined as a radius around the object (see para. 0051-0053, 0057, where Krahnstoever discusses calculating an object is at a first tunable distance of a person and second tunable distance of the person).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 10, Krahnstoever teaches wherein the radius is a tunable numeric value representing a distance in feet with a default value of 5 (see para. 0051-0053, 0057, where Krahnstoever discusses calculating an object is at a first tunable distance of a person and second tunable distance of the person). 
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 11, Zhang teaches wherein the scene is a location being monitored by the 3D camera (see para. 0047, 0056, where Zhang discusses an RGB-D sensor capturing video frames in a three-dimensional space).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 12, Zhang teaches wherein the 3D camera is mounted on one of a ceiling or a wall at the location being monitored by the 3D camera (see para. 0056, where Zhang discusses an RGB-D sensor on a ceiling).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Regarding claim 13, Zhang teaches wherein the location being monitored is one or more of an airport, a transit station, a concert venue, a stadium, a prison, a casino, a factory, a government building, a school campus, a loading dock, and a retail store (see para. 0079, where Zhang discusses a retail environment).
The same motivation of claim 1 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 16 is rejected as applied to claim 5 as pertaining to a corresponding system.
Claim 17 is rejected as applied to claim 6 as pertaining to a corresponding system.
Claim 18 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable medium.
Claim 19 is rejected as applied to claim 7 as pertaining to a corresponding non-transitory computer-readable medium.

Regarding claim 20, Krahnstoever teaches wherein: the certain duration is a tunable numeric value representing a duration in seconds with a default value of 5; the exclusion zone is a dynamically re-sizable area defined as a radius around the object; and the radius is a tunable numeric value representing a distance in feet with a default value of 5 (see para. 0051-0053, 0057, where Krahnstoever discusses calculating the time an object is at a first tunable distance from a person and second tunable distance from the person, and determining whether the luggage is unattended for a predetermined time).
The same motivation of claim 1 is applied to claim 20.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang and Togashi with Krahnstoever to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform person and object detection.  

Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0182114) in view of Togashi et al. (US 2020/0043174) in view of Krahnstoever et al. (US 2009/0304230) in view of Venetianer et al. (US 2008/0100704).

Regarding claim 2, Zhang, Togashi, and Krahnstoever do not expressly teach further comprising, displaying, on a display device, the alert.  However, Venetianer teaches further comprising, displaying, on a display device, the alert (see para. 0123, 0139, where Venetianer discusses displaying alarms for items left behind).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang, Togashi, and Krahnstoever with Venetianer to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform person and object detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Zhang, Togashi, and Krahnstoever in this manner in order to improve person and related object detection by displaying an alert when the object was dropped by the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhang, Togashi, and Krahnstoever, while the teaching of Venetianer continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of displaying an alert when a person has dropped an object when the person separates from the object.  The Zhang, Togashi, Krahnstoever, and Venetianer systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 15 is rejected as applied to claim 2 as pertaining to a corresponding system.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663